Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 and 23-20 were previously pending and subject to a non-final Office Action having a notification date of July 15, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on January 22, 2022 (the “Amendment”) amending claims 1, 2, 4, 6-9, 11, 12, and 26 and adding new claims 31 and 32.  The present Notice of Allowance addresses pending claims 1-21 and 23-32 in the Amendment.

Allowable Subject Matter
Claims 1-21 and 23-32 are allowed.
The following is the Examiner’s statement of reasons for allowance:

Each of independent claims 1, 31 and 32 now recites, inter alia, that each structured patient data field of the selected template is associated with a valueset selected from among a plurality of possible user-selectable valuesets, whereby selecting the valueset associates the selected valueset with the respective structured patient data field of the selected template, and whereby modifying a valueset propagates the modification to all templates that utilize the valueset.
While U.S. Patent App. Pub. No. 2015/0320365 to Schulze et al. (“Schulze,” the primary reference used in the non-final Office Action) discloses associating different “valuesets” with 
For reference, JP Patent No. 2005-510326 discloses a medical image report generation system that facilitates reporting of findings of image data by an expert and entry of the data into a searchable database for data mining.  However, this document does not appear to disclose that each of a number of structured patient data fields of a selected template is associated with a valueset selected from among a plurality of possible user-selectable valuesets, whereby selecting the valueset associates the selected valueset with the respective structured patient data field of the selected template, and whereby modifying a valueset propagates the modification to all templates that utilize the valueset, as recited in independent claims 1, 31 and 32.
Also for reference, NPL “Customization of Medical Report Data” discloses a manner of structured reporting of medical imaging data and the like but also does not appear to disclose that each of a number of structured patient data fields of a selected template is associated with a valueset selected from among a plurality of possible user-selectable valuesets, whereby selecting the valueset associates the selected valueset with the respective structured patient data field of 

Furthermore, reasons for subject-matter eligibility of the claims under 35 USC 101 can be found at pages 4-5 of the Final Office Action having a notification date of October 13, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686